           Case 1:21-cv-05714-VEC Document 27 Filed 09/03/21 Page 1 of 1

                                                                                    USDC SDNY
                                                                                    DOCUMENT
                                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                                    DOC #:
SOUTHERN DISTRICT OF NEW YORK
                                                                                    DATE FILED: 9/3/2021
 -------------------------------------------------------------- X
 JTRE MANHATTAN AVENUE LLC and JTRE :
 807 MANHATTAN AVENUE LLC,                                      :
                                                                :
                                              Plaintiffs,       :
                            -against-                           :          21-CV-5714 (VEC)
                                                                :
 CAPITAL ONE, N.A.,                                             :                ORDER
                                                                :
                                              Defendant. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on August 12, 2021, Defendants filed a motion to dismiss (Dkt. 23);

        WHEREAS the Court ordered that not later than September 2, 2021, Plaintiffs must

either respond in opposition to the motion to dismiss or file a Second Amended Complaint (Dkt.

10); and

        WHEREAS on September 2, 2021, Plaintiffs filed a Second Amended Complaint (Dkt.

26);

        IT IS HEREBY ORDERED that Defendant’s motion to dismiss is DENIED as moot.

Not later than September 23, 2021, Defendant must either file an answer to the Second

Amended Complaint or move to dismiss the Second Amended Complaint.

        The Clerk of Court is respectfully directed to terminate the open motion on Dkt. 23.



SO ORDERED.
                                                                    ________________________
                                                                     ____________________  _____
                                                                                           __
Date: September 3, 2021                                                VALERIE CAPRONI
                                                                                  CAPRON    NI
      New York, New York                                             United States District Judge
